Haymond, President : .
These cases came before this Court on appeals from the orders of the Circuit-Court directing the Defendants to admit the Plaintiffs to their seats as members of the Board of Supervisors. These orders were made during the month of January, 1871. It is judicially known to this Court, that since these appeals were taken, the Defendants, the Appellants in this Court, known heretofore as the Supervisors of Greenbrier county, whether regarded as a corporation or a Court, have gone wholly *45out of existence; are utterly extinguished by the present Constitution of the State. There is no such party, therefore, in being, in whose favor or against whom this Court can render any judgment. This fact can leave the Court, it is believed, but one course to pursue, and this course'is indicated in the case of Rider vs. The Nelson & Albemarle Union Factory, 7 Leigh 154. This Company was a corporation whose charter expired during the pendency of the appeal. The Court directed the appeal to abate, and their decision to be certified to the Court below. In the absence of legislation on this subject the appeals in these cases before this Court are abated, and will be so certified to the Circuit Court of Greenbrier county.
Moore and Patoll, Judges, concur with Haymond, President, in the reasons assigned and points decided.